DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment after final, filed on 11/5/22021, in which claims 1-5, 8-14, 16, 18-21, 26-27, 29-51 are pending and claims 6-7, 15, 17, 28 and 22-25 are cancelled. The finality has been withdrawn and the amendment has been entered therefore this is in condition for allowance. In addition the pending claims have been renumbered as 1-23, 30, 24, 31, 25-30, and 32-42, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of (20200288479) Xi teaches A wireless transmit/receive unit (WTRU) may monitor control resource sets (CORESETs) to receive a physical downlink control channel (PDCCH) having downlink control information (DCI) that includes a scheduling offset and an indicated beam for a scheduled physical downlink shared channel (PDSCH) reception.  When the scheduling offset of the scheduled PDSCH is less than a threshold, a default beam of a transmission configuration indication (TCI) state may be utilized to receive the scheduled PDSCH. However the closet prior art above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: wherein the set of beams includes a first beam, corresponding to a first TRP of the set of TRPs, and a second beam corresponding to a second TRP of the set of TRPs, and wherein the set of beams includes one or more physical downlink shared channel (PDSCH) beams; and communicating with the set of TRPs using the set of beams based at least in part on determining the set of beams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633